

117 HR 5482 IH: Special Immigrant Visas for Afghan Fulbright Scholars Act of 2021
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5482IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Garamendi introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Afghan Allies Protection Act to provide special immigrant visas to certain Fullbright Scholars, and for other purposes.1.Short titleThis Act may be cited as the Special Immigrant Visas for Afghan Fulbright Scholars Act of 2021.2.Special immigrant visas for certain Fulbright ScholarsSection 602(b) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended—(1)by redesignating paragraphs (4) through (14) as paragraphs (5) through (15), respectively; and (2)by inserting after paragraph (3) the following new paragraph: (4)Fulbright scholars as a principal alien(A)In generalAn alien is described in this subparagraph if the alien—(i)is a citizen or national of Afghanistan; and (ii)was selected on or after October 7, 2001, to participate in— (I)the J. William Fulbright Educational Exchange Program authorized under section 102 of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(a)(1)) including the Fulbright Scholar-in-Residence Grants and the Fulbright Foreign Language Teaching Assistant Program;(II)the Hubert H. Humphrey Fellowship Program pursuant to section 112(a)(2) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)(2));(III)the International Visitors Leadership Program pursuant to section 112(a)(3) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2460(a)(3)); or(IV)any other educational or cultural exchange activity administered by the Secretary of State pursuant to sections 102 or 112 of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452; 22 U.S.C. 2460) for which the Secretary determines that a participating alien is eligible for a special immigrant visa under this paragraph.(B)Spouse or child(i)Is the spouse or child of a principal alien described in subparagraph (A); and (ii)is accompanying or following to join the principal alien in the United States.(C)Numerical limitationsA principal alien provided special immigrant status under this paragraph shall not count towards the total number of principal aliens who may be provided special immigrant status under this section pursuant to paragraph (3)(F) but may, as applicable, count towards the total number of principal aliens who have received a visa under the unused balance of visas pursuant to subparagraph (D) or (E) of paragraph (3). .